Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Gleason on 2/25/21.
The application has been amended as follows: 
In claim 1, line 4 “dawn” has been CHANGED to - -drawn- -.
Allowable Subject Matter
Claims 1-17 allowed.
With respect to claims 1-15 and 17, the following is an examiner' s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed drum unit supporting a developing cartridge with a developing roller movable between a contact position to contact respective a photosensitive drums and a separated position to be separated from the photosensitive drums; an operable member on the casing and configured to press the developing cartridge in a second direction (orthogonal to a first direction in which the drum unit is drawn outward) to move the developing cartridge from the first/contact position to the second/separated position; the casing comprising a restrictive portion, when the drum unit is attached to the casing the restrictive portion restricts movement of the drum unit causable by at a pressing action of the operable member to press the developing cartridge, in combination with the remaining claim elements as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 2019/0302674) disclose a detachable drum unit with first and second photosensitive drums separable from respective first and second developing cartridges; Kawanami (US 2015/0301497) disclose a drum unit movable to and from a stored position and a drawn-out position with first and second photosensitive drums separable from respective first and second developing cartridges; Abe (US 2012/0308259) disclose a drum unit detachable to a casing configured to move first and second developing rollers into and out of contact with respective photosensitive drums.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        




JSW